18-cv-00407 Document 1-2 Filed in TXSD on 12/26/18 Page 1of1

Case 7

 

 

 

 

 
  
 
 

TO:

 

 

 

 

 

 

 

 

   
      

     

Me A!

re RLU VOH F2uaAg

    
  

UV9N Fearne

FOREVER USA”

JUAN GUILLERMO DE JESUS~SOSA
Reg. No. 35175-054
Moshannon Valley Correctional Center
555-I GEO Drive - UNIT DO03
Philipsburg, PA 16866

05. DISTRIC
RECEIVED

DEC 2 6 2018

  

Teo

CLERK OF COURT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McAllen Division
P.O. Box 5059
McAllen, Texas 78502

FOREVER Usa

 

   

San rtawag

 

 

  

       

 

 

 

FOREVER Us4

 
